Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The applicant argues that Christoff does not disclose a series of molds, the examiner respectfully disagrees. Christoff discloses “The tooth analogs are moved in incremental steps as desired and a polymeric appliance is formed over the model tooth crowns after the desired incremental steps have been achieved.  In one embodiment, one or more tooth analogs are moved an incremental step from an initial position in a as many times as desired in order to manufacture a complete series of polymeric appliances for ultimately moving the patient's teeth from an initial to a desired target arrangement” (Christoff, [0013]). Christoff discloses moving tooth analogs in incremental steps, a polymeric appliance is formed over the model tooth crowns after the desired incremental steps, and repeating the moving of the tooth analogs and forming of polymeric appliance over the model tooth crowns to create a complete series of polymeric appliances. It is noted each time the tooth analog moves on the model tooth crowns can be interpreted as a mold, therefore, Christoff discloses a series of molds.
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

			Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Instant application (16/924110)
‘337 Patent
1. A method of manufacturing a trimmed dental appliance, the method comprising: forming a dental appliance of a series of dental appliances from a sheet of material over a first mold, wherein the first mold comprises one of a series of molds correspond to a patient-specific treatment plan for incrementally moving teeth; identifying a cut path for trimming excess material from the dental appliance; conducting a non-contact measurement of the dental appliance prior to trimming the dental appliance; and trimming the excess material from the dental appliance along the cut path with the laser while controlling, using the laser trimming system, the movement of a fixture to which the first mold is attached and the movement of the laser relative to the appliance, wherein the fixture is movable relative to the laser in at least three axes of movement; and adjusting the trimming by the laser based on input to the laser trimming system from non-contact measurements.
estimating a thickness of the dental appliance along the cut path from a virtual model of the dental appliance; determining, based at least in part on the estimated thickness along the cut path, adjustment instructions for adjusting the laser energy applied to the cut path to cut along the cut 


Hilliard from the same or similar field of endeavor teaches controlling, using the laser trimming system, the movement of a fixture to which the first mold is attached and the movement of the laser relative to the appliance, wherein the fixture is movable relative to the laser in at least three axes of movement (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of ‘337 patent. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).
Roeper from the same or similar field of endeavor teaches conducting a non-contact measurement of the workpiece prior to trimming the workpiece, and adjusting the trimming by the laser based on input to the laser trimming system from non-contact 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the method of ‘337 patent. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).
For similar reasons, claims 2-11, 13-19, 31-34 and 36-37 of the instant application are patentably indistinct from claims 1, 7, 10, 2, 3, 4, 1, 5, 6, 8, 13, 18, 15, 16, 13, 17, 19, and 23-31 respectively, of ‘337 patent. It is noted that since ‘337 patent is also subject to non-obvious double patenting in regards to USPAT10195690 and USPAT10421152, the instant application is also subject to non-obvious double patenting in regards to USPAT10195690 and USPAT10421152.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-8, 12-17, 20 and 31-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20120061868 to Christoff et al. (hereinafter “Christoff”), .

 As per claim 1, Christoff substantially discloses a method of manufacturing a trimmed dental appliance (Christoff, see [0068]-[0072]), the method comprising: forming a dental appliance of a series of dental appliances from a sheet of material over a first mold (Christoff, see abstract, [0013] and [0068]-[0072]), wherein the first mold comprises one of a series of molds correspond to a patient-specific treatment plan for incrementally moving teeth (Christoff, see abstract, [0013] and [0068]-[0072]), identify a cut path for trimming excess material from the dental appliance (Christoff, see [0072]), trimming the excess material from the dental appliance along the cut path with the laser (Christoff, see [0072]). Christoff does not explicitly disclose conducting a non-contact measurement of the workpiece prior to trimming the workpiece; controlling, using the laser trimming system, the movement of a fixture to which the first mold is attached and movement of the laser relative to the appliance, wherein the fixture is movable relative to the laser in at least three axes of movement; and adjusting the trimming by the laser based on input to the laser trimming system from non-contact measurements. However, Hilliard from the same or similar field of endeavor teaches controlling, using the laser trimming system, the movement of a fixture to which the first mold is attached and the movement of the laser relative to the appliance, wherein the fixture is movable relative to the laser in at least three axes of movement (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).

The combination of Christoff and Hilliard does not explicitly disclose conducting a non-contact measurement of the workpiece prior to trimming the workpiece, and adjusting the trimming by the laser based on input to the laser trimming system from non-contact measurements. However, Roeper from the same or similar field of endeavor teaches conducting a non-contact measurement of the workpiece prior to trimming the workpiece, and adjusting the trimming by the laser based on input to the laser trimming system from non-contact measurements (Roeper, see [0019]-[0021], it is noted that the sensor that optically detects a property of a blank is a non-contact sensor).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 2, the rejection of claim 1 is incorporated, Hilliard further discloses wherein adjusting the trimming comprises changing or adjusting the position of the laser (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).


As per claim 3, the rejection of claim 1 is incorporated, Hilliard further discloses wherein adjusting the trimming comprises moving the fixture relative to the laser (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).

As per claim 4, the rejection of claim 3 is incorporated, Hilliard further discloses wherein moving the fixture comprises moving in five axes of movement with respect to the laser (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).

 	As per claim 5, the rejection of claim 1 is incorporated, Christoff further discloses wherein identifying the cut path comprises identifying a gum line of the dental appliance, wherein the cut path represents at least a portion of a patient’s gum line (Christoff, [0072]).

As per claim 6, the rejection of claim 1 is incorporated, Christoff further discloses thermoforming the appliance over the first mold (Christoff, see [0013] and [0068]-[0072]).

As per claim 7, the rejection of claim 1 is incorporated, Roeper further discloses determining adjustments to a power of the laser over different regions along the cut path (Roeper, see [0017]-[0021] and [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 8, the rejection of claim 1 is incorporated, Christoff further discloses trimming the dental appliance (Christoff, see [0068]-[0072]). Roeper further discloses adjusting the trimming based on the thickness of the workpiece along the cut path (Roeper, see [0017]-[0021] and [0055]).


As per claim 12, Christoff substantially discloses a method of manufacturing a trimmed dental appliance (Christoff, see abstract and [0068]-[0072]), the method comprising: forming a dental appliance of a series of dental appliances from a sheet of material over a first mold (Christoff, see abstract, [0013] and [0068]-[0072]), wherein the first mold comprises one of a series of molds corresponding to a patient-specific treatment plan for incrementally moving teeth (Christoff, see abstract, [0013] and [0068]-[0072]), identify a cut path for trimming excess material from the dental appliance that corresponds to the first mold (Christoff, see abstract and [0068]-[0072]), trimming the excess material from the dental appliance along the cut path with the laser of the laser trimming system so that the cutting applied to the dental appliance along the cut path stays within a predetermined acceptable range (Christoff, see abstract and [0068]-[0072]). Christoff does not explicitly disclose conducting a non-contact measurement of the workpiece; trimming while controlling, using the laser trimming system, the movement of a fixture to which the first mold is attached and the movement of the laser relative to the appliance, and adjusting the trimming based on the non-contact measurements. However, Hilliard from the same or similar field of endeavor teaches trimming while controlling, using the laser trimming system, the movement of a fixture to 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).
The combination of Christoff and Hilliard does not explicitly disclose conducting a non-contact measurement of the workpiece, and adjusting the trimming based on the non-contact measurements. However, Roeper from the same or similar field of endeavor teaches conducting a non-contact measurement of the workpiece, and adjusting the trimming based on the non-contact measurements (Roeper, see [0019]-[0021], it is noted that the sensor that optically detects a property of a blank is a non-contact sensor).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 13, the rejection of claim 12 is incorporated, Hilliard further discloses wherein adjusting the trimming comprises changing or adjusting the position of the laser (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).


As per claim 14, the rejection of claim 12 is incorporated, Hilliard further discloses wherein adjusting the trimming comprises moving the fixture relative to the laser (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).

As per claim 15, the rejection of claim 14 is incorporated, Hilliard further discloses wherein moving the fixture comprises moving in five axes of movement with respect to the laser (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the 

As per claim 16, the rejection of claim 12 is incorporated, Roeper further discloses determining adjustments to a power of the laser over different regions along the cut path (Roeper, see [0017]-[0021] and [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 17, the rejection of claim 12 is incorporated, Christoff further discloses trimming the dental appliance (Christoff, see [0068]-[0072]). Roeper further discloses adjusting the trimming based on the thickness of the workpiece along the cut path (Roeper, see [0017]-[0021] and [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the 
The combination of Christoff and Hilliard does not explicitly disclose conducting a non-contact measurement of the workpiece, and adjusting the trimming based on the non-contact measurements. However, Roeper from the same or similar field of endeavor teaches conducting a non-contact measurement of the workpiece, and adjusting the trimming based on the non-contact measurements (Roeper, see [0019]-[0021], it is noted that the sensor that optically detects a property of a blank is a non-contact sensor).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 31, the rejection of claim 1 is incorporated, Christoff further discloses the dental appliance as a workpiece (Christoff, see [0068]-[0072]). Roeper further discloses measuring a thickness of the workpiece (Roeper, see [0017]-[0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 32, the rejection of claim 1 is incorporated, Hilliard further discloses using the laser trimming system as the laser trimming system controls the movement of the fixture and the movement of the laser relative to the appliance (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).
Roeper further discloses conducting non-contact measurement using the laser system (Roeper, see [0017]-[0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 33, the rejection of claim 12 is incorporated, Christoff further discloses the dental appliance as a workpiece (Christoff, see [0068]-[0072]). Roeper further discloses measuring a thickness of the workpiece (Roeper, see [0017]-[0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above 

As per claim 34, the rejection of claim 12 is incorporated, Hilliard further discloses using the laser trimming system as the laser trimming system controls the movement of the fixture and the movement of the laser relative to the appliance (Hilliard, see Fig. 12, Fig. 13, their corresponding paragraphs and [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).
Roeper further discloses conducting non-contact measurement using the laser system (Roeper, see [0017]-[0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 35, Christoff substantially discloses a method of manufacturing a trimmed dental appliance (Christoff, see abstract and [0068]-[0072]), the method 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

As per claim 36, the rejection of claim 35 is incorporated, Christoff further discloses the dental appliance as a workpiece (Christoff, see [0068]-[0072]). Roeper further discloses measuring a thickness of the workpiece (Roeper, see [0017]-[0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hilliard of into the method of Christoff. The modification would be obvious because one of the ordinary skill in the art would want to maintain positioning accuracy by controlling movement of the fixture in the axes of movement (Hilliard, see [0091]).
Roeper further discloses conducting non-contact measurement using the laser system (Roeper, see [0017]-[0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

Claim 9-10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christoff, in view of Hilliard, in view of Roeper, further in view of US 20020108935 to Schad et al. (hereinafter “Schad”).

	As per claim 9, the rejection of claim 1 is incorporated, Christoff further discloses trimming the excess material from the dental appliance along the cut path comprises 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Schad of into the above combination of Christoff, Hilliard and Roeper. The modification would be obvious because one of the ordinary skill in the art would want to produce the cleanest cut possible (Schad, see [0031]).

As per claim 10, the rejection of claim 9 is incorporated, Christoff further discloses wherein cutting applied to the dental appliance along the cut path is adjusted based on the adjustment instructions to stay within a predetermined acceptable range to cut through the excess material (Christoff, see [0072]), the dental appliance as a workpiece (Christoff, see [0068]-[0072]). Roeper further discloses laser energy is adjusted without cutting into a support adjacent to the workpiece (Roeper, see [0017]-[0021] and [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above 
Schad further discloses the focal length is adjusted along the cut path (Schad, see [0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Schad of into the above combination of Christoff, Hilliard and Roeper. The modification would be obvious because one of the ordinary skill in the art would want to produce the cleanest cut possible (Schad, see [0031]).

As per claim 18, the rejection of claim 12 is incorporated, Christoff further discloses wherein cutting applied to the dental appliance along the cut path is adjusted based on the adjustment instructions to stay within a predetermined acceptable range to cut through the excess material (Christoff, see [0072]), the dental appliance as a workpiece (Christoff, see [0068]-[0072]). Roeper further discloses laser energy is adjusted without cutting into a support adjacent to the workpiece (Roeper, see [0017]-[0021] and [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Roeper of into the above combination of Christoff and Hilliard. The modification would be obvious because one of the ordinary skill in the art would want to achieve a desired cutting depth in each area by measuring the workpiece of the area that is to be cut (Roeper, see [0021]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Schad of into the above combination of Christoff, Hilliard and Roeper. The modification would be obvious because one of the ordinary skill in the art would want to produce the cleanest cut possible (Schad, see [0031]).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christoff, in view of Hilliard, in view of Roeper, further in view of US 20100193482 to Ow et al. (hereinafter “Ow”).

As per claim 11, the rejection of claim 1 is incorporated, Christoff further discloses trimming the excess material from the dental appliance (Christoff, see [0072]), the dental appliance as a workpiece (Christoff, see [0068]-[0072]). The combination of Christoff, Hilliard and Roeper does not explicitly disclose applying suction to remove debris as laser energy is applied to the workpiece along the cut path. 
However, Ow in an analogous art discloses applying suction to remove debris as laser energy is applied to the workpiece along the cut path (Ow, see [0022], [0064] and [0083]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Ow of into the .

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christoff, in view of Hilliard, in view of Roeper, in view of US 6313432 to Nagata et al. (hereinafter “Nagata”).

As per claim 19, the rejection of claim 12 is incorporated, Christoff further discloses trimming the excess material from the dental appliance (Christoff, see [0072), the dental appliance as a workpiece (Christoff, see [0068]-[0072]). The combination of Christoff, Hilliard and Roeper does not explicitly disclose applying a gas from a gas nozzle to the workpiece as the laser energy is applied to the workpiece along the cut path. 
However, Nagata in an analogous art discloses applying a gas from a gas nozzle to the workpiece as the laser energy is applied to the workpiece along the cut path (Nagata, see col. 2 lines 10-14 and Fig. 12).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Nagata of into the combination of Christoff, Hilliard and Roeper. The modification would be obvious because one of the ordinary skill in the art would want to obtain high cutting quality (Nagata, see col. 2 lines 13-14).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117